Citation Nr: 0924766	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  04-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 12, 
2003 for the grant of additional compensation for aid and 
attendance for a spouse.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Additional development is necessary before this claim can be 
decided.

The Board previously remanded this matter in July 2006 in 
order to obtain outstanding medical records for the Veteran's 
spouse.  The remand noted that the Veteran had indicated that 
his wife had received treatment through the Department of 
Veterans Affairs Civilian Health and Medical Program 
(CHAMPVA).  The remand instructed the RO to contact the 
Veteran to seek clarification of the dates and locations 
where his spouse received treatment through the CHAMPVA 
program.  The RO was also instructed to obtain any treatment 
records and associate them with the claims file.  

The Veteran subsequently provided authorization for records 
of treatment his spouse received at Aria Health Care Center 
and Sutter Roseville Medical Center.  The RO requested 
records from Aria Health in March 2009.  The letter 
requesting records from Aria Health listed the Veteran's 
name, Social Security number and birthdate, instead of his 
spouse's.  An April 2009 response from Aria Health indicated 
that no records were available.  

The RO requested records from Sutter Roseville Medical 
Center.  The records request submitted to Sutter Roseville 
also included the Veteran's name, Social Security number and 
birthdate, rather than that of his spouse.  Because the 
records requests that were submitted to Aria Health and 
Sutter Roseville Medical Center contained incorrect 
identifying information, another attempt to retrieve the 
records is necessary.

The July 2006 remand also directed that the RO request Social 
Security and Medicare records for the Veteran's spouse.

The RO requested records from the Social Security 
Administration and was advised in February 2007 that the 
records had been destroyed.

The RO requested records from Medicare in October 2007.  An 
October 2007 letter from a Medicare contractor, CMS, 
indicated that the request could not be processed without 
valid authorization and a copy of the appointment of the 
executor of the estate or letters of administration.  It does 
not appear that the Veteran was advised of these requirements 
or requested to provide the documents required for the 
release of the Medicare records.   

The United States Court of Appeals for Veterans Claims has 
indicated that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand order.  The Court further indicated that it 
constitutes error on the part of the Board to fail to ensure 
compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).  
Thus the case must be returned to the RO for the appropriate 
actions to be taken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain current 
authorization for the release of his 
spouse's medical records from Aria Health 
and Sutter Roseville Medical Center.  
After completed authorization is received, 
the records should be obtained and 
associated with the claims file.  The AMC/ 
RO should ensure that all records requests 
contain correct identifying information 
for the Veteran's spouse.  Any records 
obtained should associated with the claims 
file.  The Veteran should be notified of 
the status of all requests.    

2.  The Veteran should be notified of the 
requirements outlined by CMS/ Medicare in 
the October 2007 letter.  The Veteran 
should be requested to return valid 
authorization and a copy of the 
appointment of the executor of the estate 
or letters of administration.  After those 
documents are received, the RO should 
request any Medicare records for the 
Veteran's spouse.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




